Citation Nr: 0611350	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-27 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1964.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDING OF FACT

There is no credible supporting evidence to corroborate the 
veteran's claimed in-service stressor of sexual assault.


CONCLUSION OF LAW

The criteria for service connection for post-traumatic stress 
disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002) 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties of notification and assistance

In January 2003, the agency of original jurisdiction (AOJ) 
provided notice to the veteran as to the information and 
evidence necessary to substantiate a claim for service 
connection; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was also told to submit any 
additional relevant records in his possession.  Subsequently 
in July 2004, the veteran was provided updated notice, to 
include more specific information about substantiating a 
claim for service connection for post-traumatic stress 
disorder (PTSD) as a result of personal or sexual assault.  
The claim was subsequently readjudicated based on all the 
evidence, without taint from prior adjudications, so no 
prejudice resulted.  In addition, in light of the denial of 
the veteran's service-connection claim, no initial disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  Thus, the content 
and timing of the January 2003 and May 2004 notices 
adequately comport with the requirements of 38 U.S.C.A. 
§ 5103(a) and § 3.159(b).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining all available medical records, providing a VA 
examination, and providing a hearing.  

Service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If a PTSD claim is based on a claimed in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f).  

The veteran claims PTSD as a result of an in-service personal 
and sexual assault that occurred around August 1963.  The 
veteran states that after the assault, he went AWOL.  

Service records do not provide corroboration for the 
veteran's claim.  There are no service records describing 
either a physical or sexual assault.  Although the VA 
examiner found that "this is not an uncommon phenomenon in 
relationship to sexual trauma in the military," the lack of 
in-service evidence is significant in light of the veteran's 
allegation of serious injury from the assault and the 
evidence of record that he was court-martialed twice for his 
AWOLs.

The records also do not contain adequate support of any 
behavioral or mood changes as a result of the incident.  
Although a December 1963 record reveals a history of 
depression and trouble sleeping, the veteran's separation 
examination revealed a negative history as to either.  Viewed 
in light of the veteran's consistently reported marital and 
substance abuse problems and his terms of confinement, the 
December history cannot serve as sufficient corroboration of 
the claimed stressor.  

In addition, the veteran's claim as to going AWOL as a result 
of the incident is marred by inconsistencies.  At his 
hearing, the veteran testified that he went AWOL for 146 days 
after he was assaulted.  The veteran asserted that he had 
never been AWOL before the assault and that the AWOL was 
evidence of a behavioral change.  The veteran's personnel 
files, however, indicate that the veteran was AWOL three 
times in 1963, including once in August, before the claimed 
stressor occurred.  The records also indicate a consistent 
history of marital problems (to include his wife's infidelity 
and separation with the children) and alcohol abuse at the 
time of the AWOLs.  Consequently, it would be too speculative 
to base service connection on the AWOLs; they are not 
sufficiently corroborative of the claim.  

There is likewise insufficient post-service corroboration.  
Treatment records from the late 1970s do not report a history 
of sexual assault or PTSD.  Records from 1993 pertaining to 
an application for long-term disability also fail to diagnose 
PTSD or report a history of sexual assault.

The first medical record reflecting the veteran's report of 
an in-service sexual assault and subsequent diagnosis of PTSD 
are found in 2002 VA treatment records, over 34 years after 
separation from service.  Although a private psychiatrist 
provided a statement asserting that the veteran told him 
about an in-service sexual assault in 1984, (20 years after 
the veteran separated from service) no contemporaneous 
records were provided by the psychiatrist to substantiate the 
statement.

The veteran's sister also submitted a letter in October 2004, 
stating that the veteran visited her while he was AWOL, and 
that he bore the remnants of an assault (bruising, black 
eyes).  She also stated that he told her about the assault.  
According to the records, however, prior to the date of that 
letter, the veteran consistently contended that the 
psychiatrist discussed above was the first person he told 
about the assault.  It is also notable that the letter was 
not submitted until October 2004, over one year after the 
veteran's initial claim.

In this case, the records are too unclear to serve as 
corroboration for the veteran's claim, as is required by 
38 C.F.R. § 3.304(f).  There are too many inconsistencies 
between provided histories, to include inconsistencies 
between the veteran's sworn testimony and past records.  In 
his hearing, the veteran testified that he had one AWOL, 
which was not judicially punished, and that he had no prior 
drug usage.  Past records disprove both those claims, 
however.  There are also inconsistencies on the details 
surrounding the veteran's alleged assault.  These 
inconsistencies and the lack of any contemporaneous evidence 
corroborating the claimed assault prior to 2002 outweigh the 
veteran's and his sister's statements many years later.

Consequently, although the veteran has provided records 
diagnosing him with PTSD as a result of an in-service 
assault, there is insufficient corroborating evidence to 
prove that assault occurred.  The preponderance of the 
evidence is against the claim and service connection for PTSD 
is denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


